       Case
       Case 2:21-mi-99999-UNA
            2:21-cv-00052-RWS Document
                               Document39
                                        1 Filed
                                          Filed 03/05/21
                                                03/05/21 Page
                                                         Page 11 of
                                                                 of 27
                                                                    27




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

    FREDDIE CAGLE,                         )
                                           )
         Plaintiff,                        )
                                           )
                v.                         )
    WESCO INSURANCE COMPANY,               ) CIVIL ACTION
    KING’S WAY USA TRANSPORT,              ) FILE NO.
    INC., FIRST TIME TRANSPORT,            ) _____________________
    INC. and ISIDRO ALEX LOBAINA           )
    LOYOLA                                 )
                                           )
         Defendants.                       )

                                  COMPLAINT

      Plaintiff Freddie Cagle brings tort claims against nonresident defendants for

injuries arising from a wreck involving a tractor truck and trailer. Defendant

King’s Way USA Transport, Inc. (“King’s Way”) owned the tractor truck and

trailer1 which Defendant Isidro Alex Lobaina Loyola (“Loyola”) was driving at the

time of the wreck, under a DOT number belonging to Defendant First Time

Transport, Inc. (“First Time”). Plaintiff asserts independent tort claims against

these three defendants, as well as claims of vicarious liability arising from these


1
 Throughout this complaint, Plaintiff refers to the tractor truck as King’s Way
Tractor Truck, the trailer as King’s Way Trailer, and both collectively as King’s
Way Tractor Truck and Trailer.

                                      Page 1
       Case
       Case 2:21-mi-99999-UNA
            2:21-cv-00052-RWS Document
                               Document39
                                        1 Filed
                                          Filed 03/05/21
                                                03/05/21 Page
                                                         Page 22 of
                                                                 of 27
                                                                    27




three defendants’ relationships with each other. Plaintiff anticipates further

developing facts revealing the nature of the relationships among defendants King’s

Way, First Time and Loyola in discovery. As a result, Plaintiff has pled alternative

facts and claims. Defendant Wesco Insurance Company (“Wesco”) insured

Defendant First Time at the time of the wreck. Plaintiff brings claims against

Defendant Wesco under Georgia’s direct action statutes.

                   PARTIES, JURISDICTION AND VENUE

      1. Plaintiff is a natural person who is domiciled in Franklin County, Georgia.

      2. Plaintiff is a Georgia citizen.

      3. Defendant Wesco is a foreign insurance company registered with the

         Georgia Office of Insurance and Safety Fire Commissioner. Defendant

         Wesco is incorporated or otherwise organized as a business entity in New

         Mexico and has its principal place of business in New York.

      4. Defendant Wesco has made filings with the Georgia Office of Insurance

         and Safety Fire Commissioner stating that its registered agent for service

         of process is Corporation Service Company, 40 Technology Parkway

         South, Suite 300, Norcross, Georgia 30092.

      5. Defendant Wesco is a citizen of New Mexico and New York.

      6. Defendant Wesco’s registered agent for service of process is in Gwinnett


                                           Page 2
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 33 of
                                                           of 27
                                                              27




   County, Georgia.

7. Defendant Wesco transacts business throughout Georgia including

   counties located within the Gainesville Division of the Northern District

   of Georgia.

8. Defendant King’s Way is incorporated or otherwise organized as a

   business entity in Florida and has its principal place of business in

   Florida.

9. Defendant King’s Way has made filings with the Florida Secretary of

   State’s Office stating that its registered agent for service of process is

   Isabel Cordero, 7635 Abbott Avenue, Apartment 8, Miami Beach,

   Florida 33141.

10. Defendant King’s Way is a nonresident of Georgia who may be served

   under Georgia’s Nonresident Motorist Act, O.C.G.A. § 40-12-1 and

   O.C.G.A. § 40-1-117.

11. Defendant First Time was incorporated or otherwise organized as a

   business entity in Florida and had its principal place of business in

   Florida. Defendant First Time was administratively dissolved on

   September 25, 2020.

12. Defendant First Time made filings with the Florida Secretary of State’s


                               Page 3
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 44 of
                                                           of 27
                                                              27




   Office stating that its registered agent for service of process was Osiel

   Tellez, 21346 SW 112th Avenue, Apartment 303, Cutler Bay, Florida

   33189.

13. Defendant First Time is a citizen of Florida.

14. Defendant First Time is a nonresident of Georgia who may be served

   under Georgia’s Nonresident Motorist Act, O.C.G.A. § 40-12-1 and

   O.C.G.A. § 40-1-117.

15. Defendant Loyola is a natural person who is domiciled in Florida at 9220

   SW 18 Terrace, Miami, Florida 33165.

16. Defendant Loyola is a nonresident of the state of Georgia who may be

   served under Georgia’s Nonresident Motorist Act, O.C.G.A. § 40-12-1 et

   seq.

17. The amount in controversy exceeds $75,000.

18. This Court has diversity jurisdiction of this case under 28 U.S.C. § 1332.

19. Plaintiff resides in this district and this division.

20. A substantial part of the events or omissions giving rise to the claims

   asserted in this action occurred in Jackson County, Georgia.

21. Venue is proper in this district and in this division.




                                   Page 4
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 55 of
                                                           of 27
                                                              27




                       GENERAL FACTS

22. The provisions of 49 CFR §§ 301–399, commonly referred to as the

   “Federal Motor Carrier Safety Regulations” or “FMCSR” are applicable

   to this case and to Defendant King’s Way, Defendant First Time and

   Defendant Loyola.

23. The FMCSR set forth the minimum industry standards and requirements

   for those with DOT authority.

24. Defendants King’s Way, First Time and Loyola were subject to the

   FMCSR on July 16, 2019 and at all relevant times prior to that date,

   either directly or as adopted by Georgia Department of Public Safety

   under GA ADC 515-16-4-.01.

25. Defendant King’s Way is a motor carrier as defined by the FMCSR

   § 390.5.

26. Defendant King’s Way is a lessor of commercial motor vehicles as

   defined by FMCSR § 376.2.

27. On July 16, 2019, Defendant First Time was a motor carrier as defined

   by FMCSR § 390.5, registered with the U.S. Department of

   Transportation under DOT number 3180047.

28. Defendants King’s Way and First Time are interstate commercial motor


                               Page 5
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 66 of
                                                           of 27
                                                              27




   carriers based out of Florida.

29. Under the FMCSR, motor carriers have a duty to hire qualified drivers.

30. Under the FMCSR, motor carriers have a duty to supervise their drivers.

31. Under the FMCSR, motor carriers have a duty to train their drivers.

32. Tractor trailer drivers regularly drive loads weighing as much as 80,000

   pounds.

     Defendant King’s Way as Employer of Defendant Loyola

33. On July 16, 2019, Defendant King’s Way was the owner of the white

   2014      Freightliner   tractor   truck   with    the    VIN     number

   1FUJGLBG6ELFW5091 (“King’s Way Tractor Truck”), a commercial

   motor vehicle.

34. On July 16, 2019, Defendant King’s Way was the owner of the trailer

   with the VIN number 1GRAA06247J618958 (“King’s Way Trailer”), a

   commercial motor vehicle.

35. On July 16, 2019, Defendant Loyola was an employee as defined by

   FMCSR § 390.5 of Defendant King’s Way driving King’s Way Tractor

   Truck and Trailer.

36. On July 16, 2019, Defendant Loyola was operating King’s Way Tractor

   Truck and Trailer transporting property in interstate commerce based on


                                Page 6
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 77 of
                                                           of 27
                                                              27




   a bill of lading.

   Defendant King’s Way as Employer of Defendant First Time

37. On July 16, 2019, Defendant King’s Way was the employer, as defined

   by FMCSR § 390.5, of Defendant First Time.

38. On July 16, 2019, Defendant First Time was the employer, as defined

   by FMCSR § 390.5, of Defendant Loyola.

39. On July 16, 2019, Defendant Loyola was an employee, as defined by

   FMCSR § 390.5, of Defendant First Time.

40. On July 16, 2019, Defendant First Time was operating King’s Way

   Tractor Truck and Trailer, transporting property in interstate commerce

   based on a bill of lading.

     Defendant King’s Way as Lessor to Defendant First Time

41. On or before July 16, 2019, as defined by FMCSR §§ 376 et seq.,

   Defendant King’s Way leased King’s Way Tractor Truck and Trailer,

   commercial motor vehicles, to Defendant First Time.

      Defendant King’s Way Entrusted to Defendant Loyola

42. On or before July 16, 2019, Defendant King’s Way entrusted King’s Way

   Tractor Truck, a commercial motor vehicle, to Defendant Loyola.

43. On or before July 16, 2019, Defendant King’s Way entrusted King’s Way


                                Page 7
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 88 of
                                                           of 27
                                                              27




   Trailer, a commercial motor vehicle, to Defendant Loyola.

    Defendant King’s Way Entrusted to Defendant First Time

44. On or before July 16, 2019, Defendant King’s Way entrusted King’s Way

   Tractor Truck, a commercial motor vehicle, to Defendant First Time.

45. On or before July 16, 2019, Defendant King’s Way entrusted King’s Way

   Trailer, a commercial motor vehicle, to Defendant First Time.

       Defendant First Time Entrusted to Defendant Loyola

46. On or before July 16, 2019, Defendant First Time entrusted King’s Way

   Tractor Truck, a commercial motor vehicle, to Defendant Loyola.

47. On or before July 16, 2019, Defendant First Time entrusted King’s Way

   Trailer, a commercial motor vehicle, to Defendant Loyola.

                          CRASH FACTS

48. On July 16, 2019, Plaintiff Freddie Cagle, a member of the public, was

   the driver of a red 2008 Dodge Caravan (“Red Van”), traveling south on

   Interstate 85 in Jackson County, Georgia.

49. On July 16, 2019, Defendant Loyola was driving King’s Way Tractor

   Truck and Trailer in interstate commerce as he traveled south on

   Interstate 85 in Jackson County, Georgia, behind the Red Van.

50. On July 16, 2019, as Defendant Loyola was driving King’s Way Tractor


                               Page 8
 Case
 Case 2:21-mi-99999-UNA
      2:21-cv-00052-RWS Document
                         Document39
                                  1 Filed
                                    Filed 03/05/21
                                          03/05/21 Page
                                                   Page 99 of
                                                           of 27
                                                              27




   Truck and Trailer south on Interstate 85, traffic began to slow in front of

   him due to road construction ahead.

51. On July 16, 2019, as traffic slowed in front of Defendant Loyola,

   Defendant Loyola did not slow down.

52. On July 16, 2019, Defendant Loyola crashed into the rear of a slowed

   vehicle located in the right lane of Interstate 85 south, within feet of the

   Red Van, pushing King’s Way Tractor Truck and Trailer toward the Red

   Van traveling in the left lane.

53. On July 16, 2019, Plaintiff, acting as a reasonably prudent driver trying

   to avoid a crash, veered the Red Van to the left, off the roadway, and into

   the grassy median ("the Wreck").

54. The Wreck proximately caused Plaintiff to suffer injuries and experience

   pain and suffering.

55. Through October 29, 2020, Plaintiff has incurred reasonable and

   necessary medical expenses of $366,345.06, as reflected on the attached

   Exhibit A. Plaintiff continues to incur additional reasonable and

   necessary medical expenses. The amounts of Plaintiff’s reasonable and

   necessary medical expenses may change as more information becomes

   available from Plaintiff’s medical providers.


                                 Page 9
  Case
  Case 2:21-mi-99999-UNA
       2:21-cv-00052-RWS Document
                          Document39
                                   1 Filed
                                     Filed 03/05/21
                                           03/05/21 Page
                                                    Page 10
                                                         10 of
                                                            of 27
                                                               27




  56. At all times leading up to and including the Wreck, Plaintiff exercised

     that degree of care which is used by ordinarily careful people under the

     same or similar circumstances.



                       COUNT I
KING'S WAY'S NEGLIGENT HIRING, TRAINING, ENTRUSTMENT,
              RETENTION AND MAINTENANCE
  57. All preceding statements of Plaintiff’s complaint are incorporated herein

     and re-alleged as if expressly set forth herein.

  58. Defendant King’s Way, as the registered owner of the King’s Way

     Tractor Truck and Trailer, a commercial motor vehicle, has a duty to

     ensure that any driver of King’s Way Tractor Truck and Trailer is

     qualified to drive a commercial motor vehicle.

  59. Defendant King’s Way failed to ensure that Defendant Loyola was

     qualified to drive King’s Way Tractor Truck and Trailer, a commercial

     motor vehicle.

  60. Defendant King’s Way violated the following Federal Motor Carrier

     Safety Regulations, which constitutes negligence per se, including but

     not limited to:

     a. § 390: General


                                  Page 10
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 11
                                                       11 of
                                                          of 27
                                                             27




   b. § 391: Qualifications of Drivers

   c. § 392: Driving of Commercial Motor Vehicles

   d. § 393: Parts and Accessories Necessary for Safe Operation

   e. § 395: Hours of Service of Drivers

   f. § 396: Inspection, Repair, and Maintenance

61. Defendant King's Way violated the Georgia Motor Carrier Safety

   Regulations, which constitutes negligence per se.

62. Defendant King’s Way had a duty to train Defendant Loyola so that he

   was able to understand and obey the rules and regulations contained in

   the FMCSR.

63. Defendant King’s Way failed to train Defendant Loyola so that he was

   able to understand and obey the rules and regulations contained in the

   FMCSR.

64. Defendant King’s Way was negligent in:

   a. Hiring and/or contracting with Defendant Loyola to drive the King’s

      Way Tractor Truck and Trailer;

   b. Hiring and/or contracting with Defendant First Time to drive the

      King’s Way Tractor Truck and Trailer;

   c. Failing to conduct proper and required checks on the background of


                               Page 11
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 12
                                                       12 of
                                                          of 27
                                                             27




     its employee, Defendant Loyola;

  d. Failing to conduct proper and required checks on the background of

     its employee, Defendant First Time;

  e. Failing to exercise ordinary care to determine Defendant Loyola's

     fitness for driving a commercial motor vehicle in interstate commerce.

  f. Failing to exercise ordinary care to determine Defendant First Time's

     fitness for driving a commercial motor vehicle in interstate commerce.

  g. Failing to train Defendant Loyola on the FMCSR and Commercial

     Driver’s Manual;

  h. Failing to train Defendant First Time on the FMCSR and Commercial

     Driver’s Manual;

  i. Failing to train Defendant Loyola to properly drive King’s Way

     Tractor Truck and Trailer;

  j. Failing to train Defendant First Time to properly drive King’s Way

     Tractor Truck and Trailer;

  k. Retaining Defendant Loyola to drive King’s Way Tractor Truck and

     Trailer;

  l. Retaining Defendant First Time to drive King’s Way Tractor Truck

     and Trailer;


                             Page 12
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 13
                                                       13 of
                                                          of 27
                                                             27




   m. Failing to supervise Defendant Loyola while Defendant Loyola was

      driving King’s Way Tractor Truck and Trailer;

   n. Failing to supervise Defendant First Time while Defendant First Time

      was driving King’s Way Tractor Truck and Trailer;

   o. Entrusting Defendant Loyola with King’s Way Tractor Truck and

      Trailer;

   p. Entrusting Defendant First Time with King’s Way Tractor Truck and

      Trailer; and

   q. Failing to safely maintain King’s Way Tractor Truck and Trailer.

65. Defendant King’s Way had a duty to promulgate and enforce rules and

   regulations to ensure its drivers and commercial motor vehicles were

   reasonably safe.

66. Defendant King’s Way failed to promulgate and enforce rules and

   regulations to ensure its drivers and commercial motor vehicles were

   reasonably safe.

67. Defendant King's Way's negligence proximately caused the Wreck.

68. Defendant King's Way negligence proximately caused Plaintiff Freddie

   Cagle to incur past, present, and future medical expenses for his injuries.




                               Page 13
  Case
  Case 2:21-mi-99999-UNA
       2:21-cv-00052-RWS Document
                          Document39
                                   1 Filed
                                     Filed 03/05/21
                                           03/05/21 Page
                                                    Page 14
                                                         14 of
                                                            of 27
                                                               27




  69. Defendant King's Way negligence proximately caused Plaintiff Freddie

     Cagle to endure past, present, and future pain and suffering.

  70. Defendant King's Way negligence proximately caused Plaintiff Freddie

     Cagle to suffer economic and non-economic losses.

                       COUNT II
FIRST TIME'S NEGLIGENT HIRING, TRAINING, ENTRUSTMENT,
              RETENTION AND MAINTENANCE
  71. All preceding statements of Plaintiff’s complaint are incorporated herein

     and re-alleged as if expressly set forth herein.

  72. Defendant First Time was the registered owner of U.S. DOT number

     3180047, displayed on King's Way's Tractor, which was involved in the

     Wreck, and has a duty to ensure any driver operating a commercial motor

     vehicle under its U.S. DOT number is qualified to drive a commercial

     motor vehicle.

  73. Defendant First Time failed to ensure that Defendant Loyola was

     qualified to operate King’s Way Tractor Truck and Trailer, a commercial

     motor vehicle.

  74. Defendant First Time violated the following FMCSR, which constitutes

     negligence per se, including but not limited to:

        a. § 390: General


                                  Page 14
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 15
                                                       15 of
                                                          of 27
                                                             27




      b. § 391: Qualifications of Drivers

      c. § 392: Driving of Commercial Motor Vehicles

      d. § 393: Parts and Accessories Necessary for Safe Operation

      e. § 395: Hours of Service of Drivers

      f. § 396: Inspection, Repair, and Maintenance

75. Defendant First Time violated the Georgia Motor Carrier Safety

   Regulations, which constitutes negligence per se.

76. Defendant First Time had a duty to train Defendant Loyola so that he

   was able to understand and obey the rules and regulations contained in

   the FMCSR.

77. Defendant First Time failed to train Defendant Loyola so that he was

   able to understand and obey the rules and regulations contained in the

   FMCSR.

78. Defendant First Time was negligent in:

      a. Hiring and/or contracting with Defendant Loyola to drive the

         King’s Way Tractor Truck and Trailer;

      b. Failing to conduct proper and required checks on the background

         of its employee, Defendant Loyola;




                              Page 15
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 16
                                                       16 of
                                                          of 27
                                                             27




     c. Failing to exercise ordinary care to determine Defendant Loyola’s

        fitness for driving a commercial motor vehicle in interstate

        commerce.

     d. Failing to train Defendant Loyola on the FMCSR and Commercial

        Driver’s Manual;

     e. Failing to train Defendant Loyola to properly drive King’s Way

        Tractor Truck and Trailer;

     f. Retaining Defendant Loyola to drive King’s Way Tractor Truck

        and Trailer;

     g. Failing to supervise Defendant Loyola while Defendant Loyola

        was driving King’s Way Tractor Truck and Trailer;

     h. Entrusting Defendant Loyola with the King’s Way Tractor Truck

        and Trailer; and

     i. Failing to safely maintain King’s Way Tractor Truck and Trailer.

79. Defendant First Time had a duty to promulgate and enforce rules and

  regulations to ensure its drivers and commercial motor vehicles were

  reasonably safe.

80. Defendant First Time failed to promulgate and enforce rules and

  regulations to ensure its drivers and commercial motor vehicles were


                             Page 16
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 17
                                                       17 of
                                                          of 27
                                                             27




   reasonably safe.

81. Defendant First Time's negligence proximately caused the Wreck.

82. Defendant First Time's negligence proximately caused Plaintiff Freddie

   Cagle to incur past, present, and future medical expenses for his injuries.

83. Defendant First Time's negligence proximately caused Plaintiff Freddie

   Cagle to endure past, present, and future pain and suffering.

84. Defendant First Time's negligence proximately caused Plaintiff Freddie

   Cagle to suffer economic and non-economic losses.

                           COUNT III
                      LOYOLA'S NEGLIGENCE
85. All preceding statements of Plaintiff’s complaint are incorporated herein

   and re-alleged as if expressly set forth herein.

86. On July 16, 2019, Defendant Loyola had a duty to the public and to

   Plaintiff Freddie Cagle to exercise ordinary care while driving King’s

   Way Tractor Truck and Trailer.

87. On July 16, 2019, Defendant Loyola failed to exercise ordinary care

   while driving King’s Way Tractor Truck and Trailer.

88. On July 16, 2019, Defendant Loyola had a duty to exercise due care

   required by a professional tractor trailer driver when driving King’s Way

   Tractor Truck and Trailer.

                                Page 17
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 18
                                                       18 of
                                                          of 27
                                                             27




89. On July 16, 2019, Defendant Loyola failed to exercise due care required

   by a professional tractor trailer driver, under the same or similar

   circumstances, when driving King’s Way Tractor Truck and Trailer.

90. On July 16, 2019, Defendant Loyola was negligent in the following

   ways:

      a. Failing to keep his vehicle under control;

      b. Failing to keep a proper lookout;

      c. Failing to timely apply his brakes, alter direction of travel, or take

           any other appropriate action when he, by the exercise of due and

           reasonable care, should have seen traffic slowing ahead;

      d. Failing to operate a commercial motor vehicle in a safe and

           prudent manner in view of the conditions which existed at the time

           of the Wreck; and

      e. Failing to operate King’s Way Tractor Truck and Trailer in a

           manner considerate of the safety and lives of the other persons

           lawfully on the road.

91. Defendant Loyola’s negligence proximately caused the Wreck.




                                   Page 18
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 19
                                                       19 of
                                                          of 27
                                                             27




92. On July 16, 2019, Defendant Loyola was negligent per se in that he was

   violating one or more of the statutes of the State of Georgia, including

   but not limited to:

      a. O.C.G.A. § 40-6-49: Following Too Closely

      b. O.C.G.A. § 40-6-180: Basic Rules

      c. O.C.G.A. § 40-6-241: Drivers to Exercise Due Care

93. Defendant Loyola violated one or more of the FMCSR, which

   constitutes negligence per se, including but not limited to:

      a. § 383: Commercial Driver’s License Standards

      b. § 390: General

      c. § 391: Qualifications of Drivers

      d. § 392: Driving of Commercial Motor Vehicles

      e. § 393: Parts and Accessories Necessary for Safe Operation

      f. § 395: Hours of Service of Drivers

      g. § 396: Inspection, Repair, and Maintenance

94. Defendant Loyola violated the Georgia Motor Carrier Safety

   Regulations, which constitutes negligence per se.

95. Defendant Loyola’s negligence proximately caused Plaintiff Freddie

   Cagle to incur past, present, and future medical expenses for his injuries.


                                Page 19
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 20
                                                       20 of
                                                          of 27
                                                             27




96. Defendant Loyola’s negligence proximately caused Plaintiff Freddie

   Cagle to endure past, present, and future pain and suffering.

97. Defendant Loyola’s negligence proximately caused Plaintiff Freddie

   Cagle to suffer economic and non-economic losses.

                            COUNT IV
                       VICARIOUS LIABILITY

98. All preceding statements of Plaintiff’s complaint are incorporated herein

   and re-alleged as if expressly set forth herein

99. On or before July 16, 2019, Defendant King's Way entered a leasing

   agreement with Defendant First Time to lease King’s Way Tractor Truck.

100. On or before July 16, 2019, Defendant King's Way entered a leasing

   agreement with Defendant First Time to lease King’s Way Trailer.

101. Under FMCSR § 376.12(c)(1), Defendant First Time assumed complete

   responsibility for the operation of King’s Way Tractor Truck and Trailer

   on July 16, 2019.

102. On July 16, 2019, Defendant Loyola was conducting business on behalf

   of and for the benefit of Defendant King’s Way.

103. On July 16, 2019, Defendant Loyola was acting as an agent, servant,

   and employee of Defendant King's Way, and was operating King’s Way

   Tractor Truck and Trailer within the scope and course of his
                                Page 20
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 21
                                                       21 of
                                                          of 27
                                                             27




   employment with Defendant King's Way and in furtherance of the

   business of Defendant King's Way.

104. Defendant King’s Way is vicariously liable to Plaintiff Freddie Cagle

   for the acts of Defendant Loyola on July 16, 2019, under the legal

   doctrines of respondeat superior, imputed negligence, and agency.

105. On July 16, 2019, Defendant First Time was conducting business on

   behalf of and for the benefit of Defendant King’s Way.

106. On July 16, 2019, Defendant First Time was acting as an agent, servant,

   and employee of Defendant King's Way, and was operating King’s Way

   Tractor Truck and Trailer within the scope and course of his

   employment with Defendant King's Way and in furtherance of the

   business of Defendant King's Way.

107. Defendant King’s Way is vicariously liable to Plaintiff Freddie Cagle

   for the acts of Defendant First Time on July 16, 2019, under the legal

   doctrines of respondeat superior, imputed negligence, and agency.

108. On July 16, 2019, Defendant Loyola was conducting business on behalf

   of and for the benefit of Defendant First Time.

109. On July 16, 2019, Defendant Loyola was acting as an agent, servant,

   and employee of Defendant First Time, and was operating King’s Way


                               Page 21
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 22
                                                       22 of
                                                          of 27
                                                             27




   Tractor Truck and Trailer within the scope and course of his

   employment with Defendant First Time and in furtherance of the

   business of Defendant First Time.

110. Defendant First Time is vicariously liable to Plaintiff Freddie Cagle for

   the acts of Defendant Loyola on July 16, 2019, under the legal doctrines

   of respondeat superior, imputed negligence, and agency.

111. At all times relevant to this action, Defendants King’s Way, First Time

   and Loyola were acting in a joint enterprise.

112. Defendants King’s Way and First Time are jointly and severally liable

   for the wrongful acts of Defendant Loyola.

                            COUNT V
                       PUNITIVE DAMAGES

113. All preceding statements of Plaintiff’s complaint are incorporated

   herein and re-alleged as if expressly set forth herein.

114. Under O.C.G.A. § 51-12-5.1, Defendant King’s Way conduct showed

   willful misconduct, malice, fraud, wantonness, oppression, or that entire

   want of care which would raise the presumption of conscious

   indifference to consequences, and Plaintiff Freddie Cagle is entitled to

   punitive damages against Defendant King’s Way in an amount sufficient

   to deter, penalize, and punish Defendant King’s Way for its conduct.
                                Page 22
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 23
                                                       23 of
                                                          of 27
                                                             27




115. Under O.C.G.A. § 51-12-5.1, Defendant First Time’s conduct showed

   willful misconduct, malice, fraud, wantonness, oppression, or that entire

   want of care which would raise the presumption of conscious

   indifference to consequences, and Plaintiff Freddie Cagle is entitled to

   punitive damages against Defendant First Time in an amount sufficient to

   deter, penalize, and punish Defendant First Time for its conduct.

116. Under O.C.G.A. § 51-12-5.1, Defendants Loyola’s conduct showed

   willful misconduct, malice, fraud, wantonness, oppression, or that entire

   want of care which would raise the presumption of conscious

   indifference to consequences, and Plaintiff Freddie Cagle is entitled to

   punitive damages against Defendant Loyola in an amount sufficient to

   deter, penalize, and punish Defendant Loyola for his conduct.

                          COUNT VI
                       ATTORNEY’S FEES
117. The foregoing paragraphs are incorporated by reference as if fully set

   forth herein.

118. Under O.C.G.A. § 13-6-11, Defendant King’s Way has acted in bad

   faith, been stubbornly litigious, and has caused Plaintiff Freddie Cagle

   unnecessary trouble and expense, and Plaintiff Freddie Cagle is entitled



                               Page 23
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 24
                                                       24 of
                                                          of 27
                                                             27




  to receive from Defendant King’s Way his attorney’s fees and other

  reasonable expenses of litigation.

119. Under O.C.G.A. § 13-6-11, Defendant First Time has acted in bad

  faith, been stubbornly litigious, and has caused Plaintiff Freddie Cagle

  unnecessary trouble and expense, and Plaintiff Freddie Cagle is entitled

  to receive from Defendant First Time his attorney’s fees and other

  reasonable expenses of litigation.

120. Under O.C.G.A. § 13-6-11, Defendant Loyola has acted in bad faith,

  been stubbornly litigious, and has caused Plaintiff Freddie Cagle

  unnecessary trouble and expense, and Plaintiff Freddie Cagle is entitled

  to receive from Defendant Loyola his attorney’s fees and other

  reasonable expenses of litigation.

                         COUNT VII
                   DIRECT ACTION - WESCO
121. All preceding statements of Plaintiff’s complaint are incorporated

  herein and re-alleged as if expressly set forth herein.

122. On July 16, 2019, Defendant First Time was a “motor carrier,” as

  defined under O.C.G.A. § 40-1-100(12).

123. On July 16, 2019, Defendant Wesco insured Defendant First Time

  under a policy of insurance issued by Wesco (Policy #WMC1650585-00).

                               Page 24
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 25
                                                       25 of
                                                          of 27
                                                             27




124. Defendant Wesco is liable to Plaintiff Freddie Cagle for the acts of

   Defendant First Time, under the provisions of the Wesco Policy

   #WMC1650585-00, and is subject to this “direct action” under O.C.G.A.

   § 40-1-112(c).

125. Defendant Wesco is liable to Plaintiff Freddie Cagle for the acts of

   Defendant Loyola, under the provisions of the Wesco Policy

   #WMC1650585-00, and is subject to this “direct action” under O.C.G.A.

   § 40-1-112(c).

126. On July 16, 2019, Defendant First Time was a “motor carrier” under

   O.C.G.A. § 40-2-1.

127. Defendant Wesco is liable to Plaintiff Freddie Cagle for the acts of

   Defendant First Time under the provisions of the Wesco Policy

   #WMC1650585-00 and is subject to this “direct action” under O.C.G.A.

   § 40-2-140(d)(4).

128. Defendant Wesco is liable to Plaintiff Freddie Cagle for the acts of

   Defendant Loyola, under the provisions of the Wesco Policy

   #WMC1650585-00, and is subject to this “direct action” under O.C.G.A.

   § 40-2-140(d)(4).

129. Defendant Wesco is responsible for any judgment rendered against


                             Page 25
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 26
                                                       26 of
                                                          of 27
                                                             27




  Defendant First Time and Defendant Loyola in this action up to its policy

  limits of coverage.

WHEREFORE, Plaintiff Freddie Cagle demands the following:

   (a)   Plaintiff receive a judgment against Defendants King's Way, First

         Time and Loyola for Plaintiff’s past and future medical and other

         necessary expenses, and for Plaintiff’s past and future pain and

         suffering;

   (b)   Plaintiff receive a judgment against Defendants King's Way, First

         Time and Loyola for punitive damages;

   (c)   Plaintiff receive a judgment against Defendants King's Way, First

         Time and Loyola for Plaintiff’s attorney’s fees and reasonable

         expenses of litigation;

   (d)   Plaintiff receive a judgment against Defendants King's Way, First

         Time and Loyola for all other damages allowed by Georgia law;

   (e)   Plaintiff receive a judgment against Defendant Wesco for any

         judgement rendered against Defendants King's Way, First Time

         and Loyola up to its policy limits of coverage;

   (f)   Plaintiff receive a jury trial;




                                Page 26
Case
Case 2:21-mi-99999-UNA
     2:21-cv-00052-RWS Document
                        Document39
                                 1 Filed
                                   Filed 03/05/21
                                         03/05/21 Page
                                                  Page 27
                                                       27 of
                                                          of 27
                                                             27




   (g)    Plaintiff have such other relief as this Court deems just and

          proper.

This 5th day of March, 2021.

                                   s/Mark W. Alexander
                                   Mark W. Alexander, Esq.
                                   Georgia Bar No. 008930
                                   malexander@smf-law.com
                                   Andrew Q. Gould, Esq.
                                   Georgia Bar No. 826368
                                   agould@smf-law.com
                                   Stewart, Melvin, & Frost, LLP
                                   P. O. Box 3280
                                   Gainesville, GA 30503
                                   (770) 536-0101
                                   (678) 207-2002 (fax)
                                   s/Danny Ellis
                                   Danny Ellis, Esq
                                   Georgia Bar No. 924074
                                   danny@truckwreckjustice.com
                                   1419 Market Street
                                   Chattanooga, TN 37402
                                   (423) 265-2020
                                   (423) 265-2025 (fax)
                                   Counsel for Plaintiff




                               Page 27
